DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/588782 filed January 31, 2022. Claim 1 is currently pending and has been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, page 3, paragraph 3 recites the limitation “said supporting frame” in claim 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, page 8, line 3 recites the limitation “said nut acting as a connector for disassembly and assembly…”, however it is unclear as to which nut this is referring, since claim 1 previously recited a number of different nuts each corresponding to one of the first through fourth unions. It is unclear if this limitation is intending to refer to a specific nut, such as that of the fourth union, or if it is referring to all of the above claimed nuts. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. A call was made to Applicant’s representative Kimberly Slaven to attempt to file a Notice of Allowance with an Examiner’s Amendment but the representative declined and requested a Non-Final Rejection laying out the exact 112 rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is extremely detailed and in-depth, being drawn to a system for lining an existing conduit with grouting material which has a support assembly with power supply, air compressor, crane assembly with boom and hook, a tank holding a grouting material, a pump for supplying it, an expandable pipe system for inserting a polymeric liner into the conduit, the liner initially being collapsed and wound along a reel, and when unreeled it expands and has grooves on its outer surface, where the grooves are supplied with the grouting material in order to line the conduit with the material as the liner advances through the conduit, where the grouting material delivery system has a movable framework including a funnel being formed from opposite slanted walls, a number of other elements such as a limit switch, a squeegee, end sheets and brackets, parallel rollers and guide rollers which guide the liner, and a branched outlet pipe having a number of legs, conduits, unions, couplings, bends and elbows, which form a parallel pipe system for providing the pumped grouting material to both sides of the liner as it advances through the rollers. 
The closest prior art, Waring et al. (US 2016/0258566), Wallston (US 3,930,464), Reade et al. (US 3,840,384), Waring (US 2006/0197262), Iwasaki-Higbee (US 2008/0047624) and Llewellyn (US 7,942,167) all teach some aspects of the claim such as a coating funnel framework or liner material for conduits, but none of the references teach or suggest all of the many above limitations in claim 1 working in a single invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/29/2022                                                                                                                                                                                         
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717